UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE TRANSITION PERIOD FROM TO USA SUPERIOR ENERGY HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 333-117114 30-0220588 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employe Nubmer) 1726 Augusta Drive, Suite 105, Houston, Texas 77057 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 832-251-3000 Securities Registered pursuant to Section 12(b) of the Exchange Act: Common Stock, $.001 par value Over The Counter Bulletin Board (Title of Class)(Name of exchange on which registered) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes |_| No |X| Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes || No |X| Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes | _| No | X | Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (ss. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. |X| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer |_|Accelerated filer |_| Non-accelerated filer |_|(Do not check if a smaller reporting company) Smaller reporting company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes |_|No |X| Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. As of the close of trading on May 15, 2008, there were 56,160,000 common shares issued and outstanding, 27,244,706 shares of which were held by non-affiliates.As of close of trading on June 29, 2007, there were 54,860,000 common shares issued and outstanding, 27,244,706 shares of which were held by non-affiliates. As of close of trading on June 29, 2007, theaggregate market value of the common shares held by non-affiliates of the registrant was $12,672,800, based on the closing price of DOCUMENTS INCORPORATED BY REFERENCE None. -- TABLE OF CONTENTS PART I Item 1.Description of Business Item 2.Description of Properties Item
